— Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered February 11, 1991, which granted petitioners’ application for leave to serve a late notice of claim, unanimously affirmed, without costs.
By order to show cause dated January 8, 1991, petitioner infant was granted leave to serve a late notice of claim for an accident that allegedly occurred September 12, 1990, in a playground maintained by respondent Housing Authority. Under General Municipal Law § 50-e (5), the IAS court can "consider all relevant factors” in exercising its "considerable discretion” to grant leave to serve a late notice of claim (Cruz v New York City Hous. Auth., 178 AD2d 291). In view of the short delay, petitioner’s infancy, and the lack of prejudice to respondent, the application was properly granted. Concur— Murphy, P. J., Rosenberger, Ellerin, Kupferman and Kassal, JJ.